NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 and 12/14/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, similarly claims 19 and 20, and all its dependent claims, closest prior art of record does not teach alone or in combination of the claim invention. The following are closest prior art:	
Rao ("Discover the genes that matter while preserving spatial information: The Visium Gene Expression Solution" weblink video).
Kira et al (EP 1336662) teach Dna Chip, Sample Analysis Apparatus And Method Thereof- probe reactive chip (1) used for the technology comprises a substrate (2); a spot region wherein spots for fixing a probe capable of specifically reacting to a sample marked so as to be optically detectable are formed in a matrix on a surface of the substrate; and a reference pattern area, which is arranged within the spot region or approximate to the spot region, and comprises a plurality of different alignment marks in order to correct misalignment of the spot during analysis of the sample on the surface of the substrate.
	Ghosh et al (US 2007/0174007) teach System And Methods For Automated Processing Of Multiple Chemical Arrays - plurality of arrays may be image-processed sequentially, and then, outputs resulting from the image processing of at least two of the plurality of the arrays may be post-processed in an automated batch process to obtain processed outputs. In another aspect, a plurality of arrays may be image-processed in an automated batch process, and then outputs resulting from the image processing may be post-processed according to different post-processing protocols with respect to at least two of the plurality of the arrays. In another aspect, an array may be image-processed, and then an output of the image processing may be post-processed in an automated batch process, where at least two different post-processing protocols are assigned to the output of image processing, so that processed outputs are outputted for each of the processing protocols. In still another aspect, methods, systems and computer readable media perform inter-array analysis. A first array is image-processed with a first image processing protocol to obtain a first output, a second array is image-processed with a second image processing protocol to obtain a second output, and the first and second outputs of the image processing of the first and second arrays are post-processed together in an automated batch process to obtain processed outputs. In another aspect, methods, systems and computer readable media are provided for feature extraction processing multiple arrays contained on a single substrate. The multiple arrays are image-processed in an automated batch process, and then outputs of individual arrays, resulting from-image processing of the multiple arrays, are post-processed according to at least one post-processing protocol.
	Kyriazopoulou-Panagiotopoulou et al (US 2019/0065664) teaches Systems And Methods For Determining The Integrity Of Test Strings With Respect To A Reference Genome - analyzing first and second strings against a ground truth string are provided. A construct representing a plurality of components is obtained, each component for a different portion of the truth string. The construct comprises a plurality of measurement string sampling pools each having an identifier and a corresponding plurality of measurement samplings corresponding to one or two of the components. Each sampling has the identifier and a portion of the first or second string. Samplings are assigned to first, second or third classes when coding a portion of the first string, second string, or both the first and second string. First and second positions are tested for events by calculating a plurality of event models using assumptions on the components having samplings encompassing the first and second positions and class assignments. These assumptions are updated using the calculated models and the models are recalculated.
The cited prior art Rao, Kira et al (EP 1336662), Ghosh et al (US 2007/0174007), and Kyriazopoulou-Panagiotopoulou et al (US 2019/0065664) do not teach the claim invention alone or in combination. Claims 1-20 are allow. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656